FAULKNER, Justice.
A.R. (Rex) Chandler brought this action to determine who is entitled to administer the estate of Earline Jacobs Chandler, who died intestate. The decedent’s brother, Vernon Jacobs, was appointed administrator by the probate court. Rex Chandler petitioned to have the administration transferred to the circuit court, where the case was tried to the court sitting without a jury. It entered an order stating, inter alia:
“1. A.R. Chandler was the common law husband of Earline Jacobs Chandler, who died in Tuscaloosa County, Alabama on January 16, 1983. The Court specifically finds on the evidence before it that A.R. Chandler and Earline Jacobs Chandler, deceased, held themselves out to the public as husband and wife, and cohabited as husband and wife. Further, there was a public recognition of the existence of the marriage by members of the community.
“2. The Plaintiff is entitled to serve as Administrator of the Estate, pursuant to Alabama Code § 43-2-42(a)(l) (1975). Defendant Vernon Jacobs is Ordered to make an accounting to the Estate of his service as Administrator, and Plaintiff A.R. Chandler is appointed Administrator of the Estate of Earline Jacobs Chandler, deceased.”
Having reviewed the evidence and having heard oral argument, we conclude that the trial judge correctly entered an order holding that A.R. Chandler was the common law husband of Earline Chandler at the time of her death, and that he is entitled to serve as administrator of her estate.
The judgment of the trial court is affirmed under the ore tenus rule.
AFFIRMED.
TORBERT, C.J., and ALMON, EMBRY and ADAMS, JJ., concur.